Title: To James Madison from John Graham, 2 January 1806
From: Graham, John
To: Madison, James


                    
                        Sir,
                        New Orleans January 2nd. 1806
                    
                    I have the Honor of enclosing you a Duplicate of my Letter by the last Mail and a Copy of the one I wrote to Mr. Morales. The Copy of his answer cannot be got ready in time for this Mail but the Substance may be found in my Letter to him for he agrees that I was correct in my understanding of what he Said.
                    This day week we received by a Ship in a very Short Passage from New York the Presidents Message to the Senate and House of Representatives

of the 3rd. Ultimo. A copy was immediately Sent to the Governor, and if he receives it I am Sure he will hasten his return to the City, unless he finds it expedient to remain a little longer where he is to make some arrangements for the defence of our western frontiers. He may probably think this the more necessary as a report has gone abroad that the marquis of casa calvo has been tampering with the indians in that quarter. Whatever he may have done his journey I apprehend must have been undertaken from motives different from those he assigned to the Governor, for he has not yet I am told gone where he Stated he should go and he has been already absent longer than he led us to believe he would be. I should unwillingly raise in your mind any improper Suspicions against this gentleman but my own opinion is that he ought not to remain in this country. His manners and his character must give him an influence and that influence will be used against us whenever an occasion of doing so may offer. If we could get clear 1630 1644 of every spaniard in the country I should rejoice for we should then be free from our most dangerous enemies. From the returns made 1670 1593 to the mayor there are about two hundred & thirty of these people and they are generally of that description who would be ready to seize any moment of disturbance to commit the vilest depredations and whether in Peace or War they arc a nuisance to 1595 the country.
                    As the President’s Message induces me to believe that a rupture with Spain is not an improbable event, I have felt it my duty (the Governor being absent) to ascertain for your information 1598 1700 what arc our present probable means of defence: From the best accounts I can get we have in the city and its vicinity about three hundred and fifty men other than french, spanish, or natives on whose good wishes we may rely. In this estimate are included all the americans and in fact all those whose language is not french or spanish. I speak here 1642 of inhabitants; to these we may add a hundred or a hundred and fifty sailors and the regular troops in garrison from all which I calculate that we could not draw more than five hundred men fit for service. In making this statement, it is far from my intention to insinuate that there are not many among the natives, and some among the french who would join us but at present, it is impossible for me to form any thing like a conjecture how many would do so.
                    From what I hear, and from what I see, I am induced to think 1676 1599 that the prevailing disposition among these two classes of people is to remain neutral in case of a war between Spain and the United States: Yet I believe that this disposition will be more or less general according to the measures pursued by the Americans here. If we show a determination 1609 to resist any attack that may be made, many of them will I calculate join us; some from principle, and more from a conviction that we must ultimately succeed but if we do not form a rallying point for them they will I fear do nothing themselves. Under this impression, the Mayor of the City and myself are endeavoring 1690 to draw all our countrymen into a military association for the defence of the city in case it should be fund ase tacked by the spanish forces now on our eastern or

western frontiers that they will enter into it with 1615 zeal and avidity, I have no doubt, and if they do so, I feel a confidence that 1625 1597 they will be joined by many of the natives in fact by so many as to deter the spanish governors from making a hasty attack upon us, and I trust that the president has taken effectual measures to secure us from any other. This association will be put into no regular form, until the return of the Governor, and he will then give it that which seems to him most proper. The object of it is to 1590 1650 draw out under the exigency of the 1699 moment, and put military array men who would not, otherwise, subject themselves to the inconvenience of doing militia duty. The expedient will answer but for a time and I fear but for a very short time for the Spanish forces are increasing in our neighbourhood and might even with their present numbers, 1596 if they are brave, bear down any opposition we 1650 could make—This at least is the 1700 prevailing opinion and the very circumstance of it’s being so 1596 is alarming for we have few men here who would take what they believe to be the weaker side: to save their property would be the great object 1700 of nearly all and to take arms on the weaker side might be supposed the readiest means 1593 to losing it.
                    The peculiar circumstances attending the mulattoe corps will require much delicacy of management: I have therefore thought it most prudent not to say any thing to them until the return of the Governor. With Sentiments of the Highest Respect I have the Honor to be Sir, Your Mo: Obt Sert
                    
                        John Graham
                    
                